Citation Nr: 1635605	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-03 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for aortic occlusion, status-post aortobifemoral bypass, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an October 2013 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a February 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran has aortic occlusion, status-post aortobifemoral bypass, which is as likely as not related to his active duty service, to include exposure to herbicides.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, aortic occlusion, status-post aortobifemoral bypass, was incurred in his active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In addition to the general service connection principles noted above, veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this matter, the Veteran asserts that he suffers from a cardiovascular disability, which was incurred during his military service.  For the reasons set forth below, the Board finds that the evidence of record meets the elements for an award of service connection.

As noted above, the Veteran served on active duty from April 1969 to November 1970.  His service treatment records (STRs), including his November 1970 separation examination, are pertinently absent any documentation of a cardiovascular disability.  Notably, however, service in the Republic of Vietnam is indicated by the record.  Therefore, exposure to herbicides, namely Agent Orange, has been conceded.

Private treatment records dated in September 2010 show that a computed tomography angiography (CTA) scan was performed in September 2010, which showed a partial aortic occlusion.  An aortobifemoral bypass was performed in September 2010 to treat the Veteran's ischemic rest pain in the left lower extremity.  A discharge diagnosis of aortic occlusion, status-post aortobifemoral bypass, was confirmed upon the Veteran's discharge.  See the private treatment records dated September 2010.

The Veteran was afforded a VA examination in January 2011 at which time the examiner noted that the Veteran was not diagnosed with ischemic heart disease.  Rather, the examiner confirmed a diagnosis of "status-post aortobifemoral bypass for ischemic rest pain in the left lower extremities."  The examiner opined that, "[a] more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis."

In support of his claim, the Veteran submitted an August 2013 letter from Dr. H.S., in which the private treatment provider confirmed a diagnosis of partial aortic occlusion.  Dr. H.S. explained, 

In this Veteran's case, his occlusion is caused by atherosclerosis.  Plaque built up to the point where it blocked sufficient blood flow from reaching the body below the blockage.  This is the same mechanism which causes ischemic heart disease.  The process and its cause are the same - the only difference is the location of the blockage.  In other words, if the blockage on this Veteran had been in one of the blood vessels which supply blood to the heart, we would have called it ischemic heart disease rather than aortic occlusion.

Dr. H.S. continued, "Agent Orange is known to cause this blockage in blood vessels, and I have no doubt Agent Orange was one of the causes of the aortic occlusion in this Veteran.  However, I do want to state Agent Orange was not the only cause."  Dr. H.S. went on to note that the Veteran's history of smoking, obesity, and diabetes also potentially contributed to his aortic occlusion.  Dr. H.S. then summarized, "[i]n conclusion, I can state with a great deal of certainty, the Veteran's exposure to Agent Orange was one of the causes of his aortic occlusion."

Pursuant to the October 2013 Board Remand, the Veteran was afforded a VA examination in January 2015.  The examiner opined, "[t]here is insufficient evidence to warrant or confirm a diagnosis of ischemic heart disease."  He explained that, upon review of the record, "no diagnosis of ischemic heart disease or heart valve disease" was shown.  He noted that peripheral vascular disease and hypertension were indicated.  The examiner documented the Veteran's medical history and explained that "peripheral vascular disease with bilateral aorto-femoral bypass and hypertension are not the same as ischemic heart disease."  He additionally noted that mild mitral regurgitation was identified on an echocardiogram; however, he stated that this pathology is not the same as ischemic heart disease.

As the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  However, peripheral vascular disease and aortic occlusion are not on the list of diseases associated with herbicide exposure and Note 3 to 38 C.F.R. § 3.309 (e) provides that ischemic heart disease, which is on the list of such diseases, does not include these disabilities.  As described above, there is no evidence to suggest that the Veteran is diagnosed with ischemic heart disease.  See the VA examination reports dated January 2011 and January 2015; see also the letter from Dr. H.S. dated August 2013.  Significantly, although the Veteran is therefore not entitled to service connection on a presumptive basis under these provisions, he may nevertheless show that herbicide exposure actually caused his aortic occlusion.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

As described above, there is no evidence of aortic occlusion, peripheral vascular disease, or any cardiovascular disability in the STRs or for many years thereafter, and subsequent medical and lay evidence reflect does not reflect that the Veteran had a cardiovascular disability.  Moreover, there was no indication of symptoms within service or the one year presumptive period that were early manifestations of the subsequently diagnosed cardiovascular disability.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease). There is thus no basis for a finding of entitlement to service connection for a cardiovascular disability based on onset in service, manifestation within the one year presumptive period, or continuity of symptomatology.

However, as described above, there is medical evidence documenting a causal relationship between the Veteran's in-service herbicide exposure and his subsequent diagnosis of aortic occlusion.  Specifically, in his August 2013 opinion, Dr. H.S. concluded that the Veteran's exposure to Agent Orange was one of the causes of his aortic occlusion.

In his August 2013 opinion, Dr. H.S. explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  This opinion is therefore entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Board has weighed the probative evidence of record, including the August 2013 opinion of Dr. H.S, the VA examination reports, the private treatment records, the STRs, and VA treatment records.  Based on the above, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has partial aortic occlusion, status-post aortobifemoral bypass, which is related to his herbicide exposure during military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for aortic occlusion, status-post artobifemoral bypass, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for aortic occlusion, status-post aortobifemoral bypass, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


